DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant's election with traverse of invention group I, claims 1-7 and 20, in the reply filed on 03/02/2022 is acknowledged.  The traversal is on the ground(s) that there is no burden to examine all invention group.  This is not found persuasive because searching of invention group I may not find other invention groups and there is still serious burden to search and examine all invention group together.
The requirement is still deemed proper and is therefore made FINAL.

Claims 8-19 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 03/02/2022.

Applicants further elect polyethylene glycol-polycaprolactone-DL-lactide copolymer as specific polymer, fibrinogen sealant less than 8 mg/cm2 fibrinogen and less than 20IU/cm2 thrombin as specific tissue sealant. Applicant’s claimed invention is free of prior art and the examination is extended to all species. Claims 1-7 and 20 are under examination.
Claims 1-20 are pending, claims 1-7 and 20 are under examination.
Priority
	Acknowledge is made that this application is Continuation-in-Part of U.S. Pat. Appl. No. 16/699,773, filed December 2, 2019, which is a Continuation-in-Part of U.S. Pat. Appl. No. 15/769,313, filed April 18, 2018, which is a national phase filing of International (PCT) Pat. Appl. No. PCT/IL2016/051090, filed October 6, 2016, and claims priority from U.S. Provisional Pat. Appl. No. 62/243,158, filed October 19, 2015.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 12/21/2021 is being considered by the examiner.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-7 and 20 are rejected on the ground of nonstatutory double patenting as being unpatentable over Claims 1-22 of U.S. Patent No. 11071805 in view of Greenawalt et al. (US6056970) and Hissink et al. (US20070155906). The reference patent teaches applicant’s method of making a tissue adhesive patch except MW of polyethylene glycol-polycaprolactone-DL-lactide copolymer as specific polymer, fibrinogen sealant less than 8 mg/cm2 fibrinogen and less than 20IU/cm2 thrombin. Under guidance from Hissink et al. teaching triblock BAB with B comprising
caprolactone and lactide and A is PEG with MW 150-4000 for drug delivery or film for
wound care (claims 1,4, 13-17; Greenawalt et al. teaching thrombin 1 to 100 U/cm2 (generally regarded that U and IU of thrombin have equivalent or substantially equivalent value) and fibrinogen between about 1 and 20 mg/cm2 (column 4, line 22-28); it is obvious for one of ordinary skill in the art to have PEG MW from 3000-3500 and less than 8mg/cm2 (2mg/cm2) fibrinogen and less than 20IU/cm2 (1 OIU/cm2) thrombin and produce instant claimed invention with reasonable expectation of success.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Hakimimehr (US20110071498) teaching Methods and apparatus tor a tree-standing biodegradable patch suitable for medical applications, especially intravascular, minimally-invasive and intraoperative surgical applications are provided, wherein the patch comprises a free, standing film or device having a mixture of a solid fibrinogen component and a solid thrombin component that, when exposed to an aqueous environment, undergoes polymerization to form fibrin. In alternative
embodiments the patch may comprise a solid fibrinogen component, With or without an
inorganic calcium salt component. The patch may take a non-adherent form during
delivery to a target location within a vessel or tissue, and t!1ereatter may be activated to
adhere to vessel wall or tissue, and may include a number of additives, including
materials to improve the mechanical properties of the patch, or one or more therapeutic
or contrast agents (abstract). Hakimimehr is silent about applicant’s claimed method of producing a tissue adhesive patch.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JIANFENG SONG. Ph.D. whose telephone number is (571)270-1978. The examiner can normally be reached M-F 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian-Yong Kwon can be reached on (571)272-0581. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JIANFENG SONG/Primary Examiner, Art Unit 1613